DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 4/25/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-2 and 16 recite “ethylene vinyl acetate rubber having a vinyl acetate content of at least 50 wt%”. However, the specification only exemplifies two EVM with vinyl acetate of 50 and 80 wt% respectively. 
Claim 9 recites a list of olefin based polymers and further recites “the at least one olefin-based polymer is a thermoplastic elastomer”. However, the listed polymers such as VLDPE, LLDPE, PE, PP, LDPE, EVA etc. are not thermoplastic elastomers, and the specification does not define those polymers as thermoplastic elastomers. 
Claims 18-20 recite “at least one thermoplastic elastomer selected from……”. However, VLDPE is not a thermoplastic elastomer, EVA only with certain amount of VA is thermoplastic elastomer. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 causes confusing, because VLDPE, LLDPE, PE, PP, LDPE, EVA etc are not thermoplastic elastomer. For purposes of expediting prosecution, the limitation “…is a thermoplastic elastomer” is not addressed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2007/0254175), alternatively in view of “Elastomeric materials” pages 47-48.
Song teaches a flooring sheet material comprising 30 parts of PE, 40 parts of EVA copolymer, 20 parts of EVA thermoplastic elastomer having VA content of 30wt% or higher, and 10 parts of SBS thermoplastic elastomer (example 1 in table 1, or examples 1-3 in table 4 which uses SBR, 0038). The EVA thermoplastic elastomer reads on the claimed second polymeric component and thermoplastic elastomer of the first polymeric component. The PE and EVA copolymer read on the claimed first polymeric component and component A. The SBS reads on the claimed component C. Song further teaches the synthetic resin B can be ethylene-acrylic acid copolymer or ethylene-vinyl acetate copolymer [0037], the synthetic resin C can be SBS or SIS [0038], it is inherent that isoprene block contains at least one 1,2-vinyl isomer structure. The compositions were sheeted with an extruder to obtain the flooring material [0054]. Either SBR or SBS reads on the butadiene rubber.
Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Alternatively, Song discloses EVA thermoplastic elastomer having VA content of 30wt% or higher. Song does not disclose the EVA thermoplastic elastomer having VA content of 50wt% or more. 
However, Elastomeric materials teaches EVA with VA content of 40-60% having more prominent elastomeric property. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize EVA with VA content like claimed because for Song’s EVA thermoplastic elastomer, the elastomeric characteristic is desired. 
It is noted that instant claims don’t distinguish thermoplastic elastomer and non-crosslinked rubber. Claim 1 limits the rubber of the second polymeric component which contains butadiene rubber and ethylene vinyl acetate rubber. Non-crosslinked butadiene rubber and ethylene vinyl acetate rubber are thermoplastic elastomer.
It is noted that for claims 5 and 6, the parts by weight limitation is meaningless without specifying the total amount of the polymers in the polymer composition given the claim recites “a polymer composition comprising”. 
Double Patenting
Claims 1-4, 7, 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 of copending Application No.16/064,739. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘739 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 7-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, 15 of copending Application No.16/065,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 claims a floor covering comprising a base layer containing a polymer composition of an elastomer and a thermoplastic elastomer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The “Response to Arguments” issued on 1/24/2022 is incorporated here by reference.
In response to applicant's argument and declaration, it is noted that 1) all terms should be given the broadest reasonable interpretation. Applicant gives the terms, thermoplastic elastomer and rubber, a narrower interpretation; however, it is not an established criteria in the industry. Some chemists try to distinguish those two terms when using them, but most chemists don’t. See examples in the office action issued on 1/24/2022 paragraph 12. 
Applicants argue rubber is random copolymer, however, ENGAGE series polyolefin elastomer from Dow chemical are random copolymers, but they are known thermoplastic elastomers in the industry. ENGAGE series is barely called rubber in the field. Applicants classify ethylene propylene rubber as rubber in claim 1, however, they have similar microstructure as ethylene-based POE/POP as claimed in claim 9 as thermoplastic elastomer. 
Paragraph 9 of the declaration states EVA with VA content greater than 40wt% is rubber; paragraph 8 of the declaration states rubber are amorphous, TPE are semi-crystalline elastomers having both soft and hard blocks. However Rubber Handbook page 348 states EVA with VA content lower than about 35 wt% is semi-crystalline thermoplastic, 40-60wt% is semi-crystalline elastomer having both soft and hard block (i.e. TPE according to application’s interpretation), 60wt% and higher is amorphous (i.e. rubber according to applicant’s interpretation). Additionally, Rubber Handbook marks EVM with VA content greater than about 35wt% as rubber, see Figure 6. The disclosure from Rubber Handbook is consistent with paragraph 9 of the declaration and the practice in the industry that rubber may or may not be thermoplastic elastomer, however, thermoplastic elastomer are called rubber under many circumstances. The disclosure from Rubber Handbook is NOT consistent with paragraph 8 of the declaration. In other words, based on the knowledge from Rubber Handbook, paragraph 8 of the declaration is not consistent with paragraph 9 of it, i.e. the rubber from paragraph 9 incudes both rubber and TPE from paragraph 8. Moreover, “Elastomeric material” pages 47-48 says “EVA polymers has rubbery properties when the vinyl acetate content is 40-60wt%”, which is not consistent with neither paragraph 9 nor Rubber Handbook (both classify 60+wt% as rubber), unless it has different meaning of “rubbery properties”.
Song reference states EVA with 30% or more VA content is a thermoplastic elastomer. 
Elastomeric Materials page 6 defines rubber as “cross-linked, vulcanized elastomer…”, however, the claim 1 recites “the rubber is present …as a non-crosslinked rubber”. According to Elastomeric Material a rubber has to be crosslinked, then what is a non-crosslinked rubber?
 If a reference is used as an evidence to support applicant’s interpretation, the minimum requirement is the interpretation should be consistent with the reference’s concepts. In view of the evidence references provided by the applicant and one reference provided by the examiner attached to this office action, in industrial there is no clear boundary between “elastomer” and “rubber” unless they are clearly defined. 
In response to applicant's argument regarding inconsistencies between the declaration and evidence references, for the first bullet, paragraph 9 of the declaration states “Those low-VA-concentration, phase-separated EVA polymers are TPE”. For the second and third bullets, applicant’s not understanding terms “semi-crystalline thermoplastic” and “thermoplastic character” is beyond the examiner’s responsibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763